Citation Nr: 1107061	
Decision Date: 02/22/11    Archive Date: 03/04/11

DOCKET NO.  09-44 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased disability rating for service-
connected posttraumatic stress disorder (PTSD), currently rated 
as 30 percent disabling.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the United States Marine 
Corps from August 1967 to August 1971.  The Veteran is in receipt 
of the Vietnam Service Medal and Combat Action Ribbon, in 
addition to other decorations.

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from a February 2009 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO), which, inter alia, 
continued the 30 percent disability rating for the Veteran's 
PTSD.


FINDINGS OF FACT

1.  The Veteran's service-connected PTSD disability is manifested 
by difficulty sleeping, nightmares, hypervigilance, impairment of 
memory, disturbances of motivation and mood, and difficulty in 
establishing effective work and social relationships.

2.  The evidence in this case does not show such an exceptional 
disability picture that the available schedular evaluation for 
the Veteran's service-connected PTSD is inadequate.   


CONCLUSIONS OF LAW

1.  The criteria for a 50 percent disability rating, but not 
greater, for the Veteran's service-connected PTSD disability have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2010).

2.  The criteria for referral of the Veteran's PTSD disability on 
an extra-schedular basis are not met.  38 C.F.R. § 3.321(b)(1) 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA, which includes an 
enhanced duty on the part of VA to notify a veteran as to the 
information and evidence necessary to substantiate claims for VA 
benefits.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2010); 38 C.F.R. § 3.159 (2010).  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to assist 
veterans in the development of their claims.  See 38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2010).

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice, and duty to assist.  The Board will 
now address these concepts within the context of the 
circumstances presented in this case.

      a)  	Standard of Review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the Board resolves the benefit of 
the doubt for each such issue in favor of the veteran.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2010).

Regarding the resolution of the benefit of the doubt, the United 
States Court of Appeals for Veterans Claims (Court) has stated 
that a veteran "need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in order 
to prevail."  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  
To deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).


      b)  	Notice

The VCAA requires VA to notify the veteran and the veteran's 
representative, if any, of any information and any medical or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  As part of the notice, VA must 
specifically inform the veteran and the veteran's representative, 
if any, of which portion, if any, of the evidence is to be 
provided by the veteran and which part, if any, VA will attempt 
to obtain on behalf of the veteran.  See 38 U.S.C.A. § 5103 (West 
2002 & Supp. 2010); see also Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (noting that a letter from VA to the veteran that 
described evidence potentially helpful to the veteran but that 
did not specify the party responsible for obtaining such evidence 
did not meet the standard set forth in the VCAA).

After reviewing the record, the Board concludes that the notice 
requirements of the VCAA have been satisfied in the instant case.  
The June 2008 VCAA letter informed the Veteran of VA's duty to 
assist in the development of his claim.  Specifically, the letter 
advised the Veteran that VA is responsible for obtaining relevant 
records from Federal agencies, including records kept by VA 
Medical Centers and the Social Security Administration.  With 
respect to private treatment records, the June 2008 letter 
informed the Veteran that VA would make reasonable efforts to 
obtain relevant records not held by any Federal agency.  Included 
with the letter was a copy of VA Form 21-4142, Authorization and 
Consent to Release Information, and the Veteran was asked to 
complete this release so that VA could obtain private treatment 
records on his behalf.  The June 2008 letter also notified the 
Veteran of the process by which disability ratings and effective 
dates are established.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

There is no indication that there exists any evidence which could 
be obtained which would have an effect on the outcome of this 
case; therefore no further VCAA notice is necessary.  See Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (finding that VCAA 
notice is not required where there is no reasonable possibility 
that additional development will aid the veteran).


      c)  	Duty to Assist

VA has done everything reasonably possible to assist the Veteran 
with respect to his claim for benefits in accordance with 38 
U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2010).  
Service treatment records have been associated with the claims 
file.  All identified and available treatment records have been 
secured, which include VA examination reports from September 
2009, June 2008, March 2006, and October 2004, and private 
medical records.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  More 
specifically, a VA examination must be conducted when the 
evidence of record does not reflect the current state of the 
Veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991); 38 C.F.R. § 3.327(a) (2010).  To that end, when VA 
undertakes to provide a VA examination, it must ensure that the 
examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 
303, 312 (2007).  

As the Board will discuss in detail in the analysis below, the 
Veteran was provided with VA examinations in June 2008 and 
September 2009.  The reports of these examinations indicate that 
the examiners reviewed the Veteran's claim file and past medical 
history, recorded his current complaints, conducted appropriate 
evaluations, and rendered appropriate diagnoses and opinions 
consistent with the remainder of the evidence of record.  The 
Board, therefore, concludes that these examination reports are 
adequate for the purpose of rendering a decision in the instant 
appeal.  See 38 C.F.R. § 4.2 (2010); see also Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  The Veteran and his representative 
have not contended otherwise.  The Veteran has not requested a 
hearing before a Veterans Law Judge.  

The Board observes that all due process concerns have been 
satisfied.  See 38 C.F.R. § 3.103 (2010).  Accordingly, the Board 
will proceed to a decision. 



Schedular Analysis

The Veteran contends that his service-connected PTSD is more 
severely disabling than the current 30 percent evaluation.

VA determines disability evaluations by applying a schedule of 
ratings, which represents for each disability an average 
impairment of earning capacity.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2010).  Separate rating codes identify 
the various disabilities.  See 38 C.F.R. Part 4 (2010).  When 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2010).  Any reasonable doubt regarding the degree of 
disability is resolved in favor of the veteran.  38 C.F.R. § 4.3 
(2010).

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One diagnostic code may be more 
appropriate than another based on such factors as an individual's 
relevant medical history, diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

Factual findings may show distinct time periods where the 
service-connected disability exhibits symptoms that would warrant 
different ratings for different periods of time, or "staged" 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); 
Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's PTSD is currently rated under 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2010).  This diagnostic code is the most 
appropriate because it pertains specifically to the primary 
diagnosed disability in the Veteran's case: PTSD.  In any event, 
with the exception of eating disorders, all mental disorders, 
including PTSD, are rated under the same criteria in the rating 
schedule.  Therefore, rating under another diagnostic code would 
not produce a different result.  Moreover, the Veteran has not 
requested that VA use another diagnostic code.  Accordingly, the 
Board concludes that the Veteran is appropriately rated under 
Diagnostic Code 9411.  The relevant criteria for evaluating PTSD 
are as follows:

30 percent: Occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due 
to such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, and mild memory loss (such as 
forgetting names, directions, or recent events).

50 percent: Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty establishing effective work 
and social relationships.

70 percent: Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); inability to 
establish and maintain effective relationships.

100 percent: Total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes 
or communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time and 
place; memory loss for names of close relatives, own 
occupation, or name.  

See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).

When evaluating a mental disorder, the rating agency must 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the Veteran's capacity 
for adjustment during periods of remission.  The rating agency 
must assign an evaluation based on all the evidence of record 
that bears on occupational and social impairment rather than 
solely on the examiner's assessment of  the level of disability 
at the moment of the examination.  When evaluating the level of 
disability from a mental disorder, the rating agency must 
consider the extent of social impairment, but it cannot assign an 
evaluation solely on the basis of social impairment.  38 C.F.R. § 
4.126 (2010). 

The Board notes that the specified factors for each incremental 
rating are examples rather than requirements for a particular 
rating, and the Board will not limit its analysis solely to 
whether the Veteran exhibited the symptoms listed in the rating 
scheme.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Also 
relevant to the Board's analysis is the Global Assessment of 
Functioning (GAF), which is a scale that reflects the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See Carpenter 
v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 
9 Vet. App. 266, 267 (1996) (citing Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  While the 
veteran's GAF score is not itself determinative of the disability 
rating to be assigned, the Board must consider it when evaluating 
the appropriate disability rating for the veteran.  VAOPGCPREC 
10-95.  Descriptions for the GAF ranges relevant in the instant 
case follow:

A GAF score ranging from 41 to 50 reflects serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, 
unable to keep a job).

A GAF score ranging from 51 to 60 reflects moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).

A GAF score ranging from 61 to 70 reflects mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy or theft within the household), but a 
person with such a score generally functions pretty well 
and has some meaningful interpersonal relationships. 

DSM-IV, pp. 46-47.  See 38 C.F.R. § 4.130 (2010) 
(incorporating by 
reference the provisions of the DSM-IV for rating 
purposes.)

In addition to the Veteran's service-connected PTSD, the 
Veteran's treatment history contains a diagnosis of a nonservice-
connected mental disorder, characterized variously as major 
depressive disorder or bipolar disorder.  The Board is precluded 
from differentiating between symptomatology attributed to a 
nonservice-connected disability and a service-connected 
disability in the absence of medical evidence that does so.  See 
Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing Mitchem 
v. Brown, 9 Vet. App. 136, 140 (1996).  The medical evidence in 
the instant case does not differentiate between the 
symptomatology associated with the Veteran's PTSD and that 
resulting from his major depressive disorder or bipolar disorder.  
Further, no mental health professional has attempted to 
distinguish between said symptomatology.  Accordingly, for the 
purpose of this decision, the Board will attribute all of the 
Veteran's psychiatric symptoms to his service-connected PTSD.

The Veteran's most recent VA examination occurred in September 
2009.  The Veteran noted that he was under the care of a 
psychiatrist, Dr. R.A., and he took the medications depakote, 
Lexapro, zolpidem, and Lisinopril.  The examiner noted that the 
Veteran's affect was appropriate, and that his speech was 
relevant and coherent.  The examiner further noted that the 
Veteran was casually dressed, attended appropriately to 
questions, and maintained eye contact.  The Veteran was alert, 
relevant, coherent, and oriented to person, time, and place.  The 
Veteran reported nightmares and difficulty sleeping generally.  
The Veteran additionally noted problems with short-term and long-
term memory, to the extent that he occasionally got lost while 
driving home from work because "his mind wanders."  The Veteran 
noted that he was employed as a mechanic at a school bus company, 
and he indicated that he sometimes forgot to "put parts back on 
the bus after working on it."  The Veteran stated that while his 
mood was "laid back," he felt physically "hyper."  The Veteran 
denied any suicidal ideation or plan.  He reported that he did 
not socialize much and had "difficulty dealing with some 
people," and that he startled easily and did not visit crowded 
places.  The Veteran's representative noted in its January 2011 
informal hearing presentation that the Veteran may have 
experienced delusions or hallucinations: the Veteran reported to 
the examiner that he heard "noises such as people talking and 
banging, but . . . his dog [did not] seem to hear it [sic] 
because he [did] not get up."  The Veteran further reported that 
he saw smoke fill his bedroom while he was lying in bed.  The 
examination report was silent regarding panic attacks.  The 
examiner diagnosed PTSD in Axis I and assigned a GAF of 55, which 
is indicative of moderate symptoms.

In the Veteran's June 2008 VA examination, the examiner noted 
that the Veteran's affect was depressed, his speech was 
spontaneous and organized, and his mood was irritable.  The 
Veteran was casually dressed, maintained good eye contact, and 
was oriented to person, time, and place.  The Veteran's 
concentration was adequate, his thought processes were concrete, 
and his impulse control appeared intact.  While the Veteran 
reported that he was forgetful, the Veteran recalled 3/3 on the 
examiner's test of immediate memory and 2/3 on the examiner's 
test of remote memory.  The Veteran denied suicidal or homicidal 
ideation, and he reported no anxiety, instead avoiding all 
activities that could potentially annoy him.  The Veteran's 
appetite was stable, and he reported eating one meal a day.  
Since his previous VA examination in March 2006, he had quit his 
job of 22 years and discontinued his commitments at a local 
veterans' organization, both "for no real reason."  The Veteran 
reported isolating at his job and disliking socializing or 
leaving the house often, only occasionally going out with his 
wife.  The examination report was silent regarding panic attacks.  
The examiner diagnosed PTSD in Axis I and assigned a GAF of 42, 
which is indicative of serious symptoms.

After a thorough review of the evidence, the Board finds that the 
VA examination reports from March 2006, June 2008, and September 
2009 indicate that the impact of the Veteran's PTSD on his social 
and industrial functioning is most congruent with a 50 percent 
evaluation.  Although the Veteran does not have all the 
symptomatology consistent with the assignment of a 50 percent 
rating, including impaired judgment and abstract thinking, and 
circumstantial, circumlocutory, or stereotyped speech, the Board 
finds that the impact of the Veteran's PTSD on his social and 
occupational functioning sufficiently approximates the degree of 
impairment contemplated by a 50 percent rating.  See 38 C.F.R. § 
4.7 (2010).  Criteria for the assignment of a 50 percent rating 
that have been met or approximated include: a noted depressed 
affect, arguable difficulty following complex commands (as 
evidenced by the Veteran's reported difficulties making his way 
home from work when "his mind wanders"), complaints of panic 
attacks, impairment of memory, and disturbances of motivation and 
mood.  The evidence of record indicates that the Veteran has 
difficulty in establishing effective work and social 
relationships, with numerous accounts of the Veteran engaging in 
isolative behaviors with both his wife and work colleagues.

In making this determination, the Board has also considered the 
GAF scores of record.  In June 2008, the Veteran was assigned a 
GAF score 42.  This GAF score suggest a serious impairment in 
functioning.  More recently, in September 2009, the Veteran was 
assigned a GAF score of 55.  This later GAF score suggests a 
moderate impairment in functioning.  These recent GAF scores are 
consistent with a 50 percent rating of the Veteran's PTSD.

The Board has also considered assigning a rating in excess of 50 
percent.  See A.B. v. Brown, 6 Vet. App. 35, 38 (1993) (noting 
that when a veteran is not granted the maximum benefit allowable 
under the Rating Schedule, the pending appeal as to that issue is 
not abrogated).  The Board has determined that the evidence does 
not support a conclusion that the Veteran has symptoms of 
occupational and social impairment warranting the assignment of a 
70 or 100 percent disability rating.

With respect to a 70 percent disability rating, the record 
contains evidence of suicidal ideation: for example, in a July 
2008 statement, the Veteran's wife indicated that the Veteran 
stated that he did not think that life was worth living anymore.  
The record does not demonstrate obsessional rituals that 
interfere with routine activities, or illogical, obscure, or 
irrelevant speech.  The record does not indicate that the Veteran 
suffers from near-continuous panic or depression affecting the 
ability to function independently, appropriately and effectively.  
The record does not indicate that the Veteran has impaired 
impulse control, spatial disorientation, or neglect of personal 
appearance or hygiene.  The Veteran's relationships with his 
wife, two children, and six grandchildren (with whom he gets 
along "fairly well") indicate that he does not have an 
inability to establish and maintain effective relationships.  The 
evidence of record indicates that the Veteran has occasional 
difficulty in adapting to stressful circumstances; indeed, the 
record contains numerous accounts of the Veteran's tendency to 
isolate himself.

With respect to a 100 percent disability rating, the record does 
not indicate that the Veteran suffers from total occupational and 
social impairment.  To the contrary, the Veteran is employed as a 
school bus mechanic, and as noted above, he has relationships 
with his wife, two children, and six grandchildren.  The record 
does not demonstrate any gross impairment in thought processes or 
communication, grossly inappropriate behavior, or the persistent 
danger of hurting himself or others.  The Veteran has not 
demonstrated an intermittent inability to perform the activities 
of daily living (including maintenance of minimal personal 
hygiene).  The record reveals no disorientation to time and 
place, and the Veteran has not shown memory loss for his 
occupation, his own name or those of his close relatives.  While 
the September 2009 VA examination report suggests that the 
Veteran experienced both visual and auditory hallucinations or 
delusions, the record does not indicate that such delusions have 
been persistent.

In light of the foregoing, the Board concludes that, while the 
Veteran demonstrates a few of the criteria for a 70 percent 
disability rating and one of the criteria for a 100 percent 
disability rating, the evidence of record does not show that the 
Veteran's overall level of severity more closely approximates the 
criteria for a 70 or 100  percent disability rating than a 50 
percent rating.  See 38 C.F.R. § 4.130 (2010).  Moreover, there 
are no other factors which would lead the Board to conclude that 
a 70 or 100 percent disability rating is warranted.  See Mauerhan 
v. Principi, 16 Vet. App. 436 (2002) (noting that the specified 
factors for each incremental rating are examples rather than 
requirements for a particular rating; analysis should not be 
limited solely to whether the veteran exhibited the symptoms 
listed in the rating scheme.)  A review of the medical evidence 
indicates that the Veteran's psychiatric symptomatology centers 
on his depression, anxiety, nightmares, hypervigilance, impaired 
memory, disturbances of mood and motivation, and difficulty 
establishing work and social relationships.  These symptoms are 
most congruent with the assigned 50 percent disability rating.

Hart Considerations

In Hart, supra, the Court held that staged ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods when the service-connected 
disability exhibited symptoms that would warrant different 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In 
reaching its conclusion, the Court observed that when a claim for 
an increased rating is granted, the effective date assigned may 
be up to one year prior to the date that the application for 
increase was received if it is factually ascertainable that an 
increase in disability had occurred within that time frame.  See 
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R.   § 3.400(o) (2010).

The Veteran's claim for an increased disability rating was 
received on June 9, 2008. Therefore, the relevant time period 
under consideration is from June 9, 2007 to the present.  The 
question to be answered by the Board, then, is whether any 
different rating should be assigned for the relevant time period 
under consideration.

The evidence of record, including VA examination reports, the 
private treatment reports of Dr. R.A., and lay evidence submitted 
by the Veteran and his wife, all indicate that the Veteran's 
service-connected PTSD symptomatology was manifested throughout 
the relevant time period by difficulty sleeping, nightmares, 
hypervigilance, impairment of memory, disturbances of motivation 
and mood, and difficulty in establishing effective work and 
social relationships.  After a careful review of the record, the 
Board finds no evidence to support a finding that the Veteran's 
service-connected PTSD symptomatology was more or less severe 
during the appeal period.  Accordingly, the 50 percent rating is 
appropriately assigned from June 9, 2007 forward.

Extra-Schedular Considerations

In addition, the Board has considered whether the Veteran is 
entitled to a greater level of compensation on an extra-schedular 
basis.  Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).

In Thun v. Peake, the Court set forth a three-step inquiry to 
determine a veteran's entitlement to an extra-schedular rating.  
22 Vet. App. 111 (2008).  First, the Board must determine whether 
the evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate.  Second, if the schedular evaluation 
does not contemplate the Veteran's level of disability and 
symptomatology and is found to be inadequate, the Board must 
determine whether the Veteran's disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extra-schedular rating.

In this case, it is not necessary to go any further than the 
first step of the Thun analysis.  The rating criteria are not 
inadequate.  Higher ratings are available for PTSD, but, as 
discussed above, the Veteran does not meet those criteria.  

It does not appear that the Veteran has an "exceptional or 
unusual" disability; he merely disagrees with the assigned 
evaluation for his level of impairment.  In other words, he does 
not have any symptoms from his service-connected disorder that 
are unusual or are different from those contemplate by the 
schedular criteria.  The available schedular evaluations for that 
service-connected disability are adequate.  Referral for extra-
schedular consideration is not warranted.  See VAOPGCPREC 6-96.  
Further inquiry into extra-schedular consideration is moot.  See 
Thun, supra.

Rice Consideration

The Board also notes that the Court has held that the issue of a 
total disability rating based on individual unemployability 
(TDIU) is part of an increased rating claim when a request for 
TDIU is reasonably raised by the record.  Rice v. Shinseki, 22 
Vet. App. 447, 453 (2009).  However, in the present case, the 
Veteran has not explicitly raised the issue of TDIU.  Likewise, 
the record does not reasonably raise the issue of TDIU.  At the 
September 2009 VA examination, the Veteran reported that he had 
been employed as a mechanic at a school bus company for the 
preceding three years.  Prior to that, he had been employed as a 
mechanic elsewhere for 24 years.  In light of the foregoing, the 
Board finds that entitlement to TDIU has not been raised.


ORDER

A disability rating of 50 percent, but not more, for service-
connected PTSD is granted, subject to the regulations governing 
the award of monetary benefits. 



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


